DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
IV. Claim Rejections - 35 USC § 103	5
A. Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,668,057 (“Eda”) in view of US 2005/0173024 (“Brennan”), US 2007/0194713 (“Kyushima”), and JP 2013-168556 A (“Hashi”).	5
B. Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eda in view of Brennan, Kyushima, and Hashi, as applied to claim 1 above, and further in view of US 2016/0036413 (“Yamashita”).	14
V. Response to Arguments	15
Conclusion	16


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/27/2022 has been entered.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Claim 1 was amended to include the following features,
the bonding member comprising a first metal film and a second metal film, 
the first metal film comprising a first base layer comprising a first metal and a first plated layer comprising a second metal and 
the second metal film comprising a second base layer comprising the first metal and a second plated layer comprising a third metal different from the second metal,
Applicant asserts that there exists support in the Instant Application at paragraph [0053] which states,
[0053] For example, the metal film 61 is configured by forming a plated layer 612 that is a stack of nickel (Ni)/palladium (Pd)/gold (Au) on a base portion 611 formed of copper (Cu).  Similarly, the metal film 62 is configured by forming a plated layer 622 that is a stack of Ni/Pd/Au on a base portion 621 formed of Cu.  Alternatively, the metal films 61 and 62 may be configured to include a ground layer that is a thin film of chrome or titanium, and a thin film of gold formed above the ground layer by sputtering. The layers of gold on the surfaces of the metal films 61 and 62 are diffusion-bonded. According to the diffusion bonding, the lid 3 and the base substrate 41 can be bonded at room temperature (a temperature lower than the melting points of the metal films 61 and 62). Thus, internal stress is unlikely to remain in the package 2, and thermal damage to the resonator element 5 is reduced.
(Instant Specification: ¶ 53; emphasis added)
Given that the Inventors clearly disclose the layers of each of the first 61 and second 62 metal films are identical, i.e. Cu/Ni/Pd/Au, particularly making each of the plated layers 612, 622 identical, i.e. Ni/Pd/Au, the Inventors were not in possession of the above-quoted feature of claim 1.  While it is noted that the sub-layers, i.e. Ni, Pd, and Au, of the plated metal films are different from each other, that is not a basis for the concept of plating one of Ni, Pd, or Au on one base layer while selecting a different one from Ni, Pd, and Au to plate on the other base layer.  That concept is nowhere in the Instant Specification.  There is not even evidence that such a concept would work.  As such, the above-quoted claim feature lacks written descriptive support sufficient to show that the Inventors were in possession of it.
In addition, the single species for each of the first and second plated metal films, i.e. Ni/Pd/Au, is not sufficient to support the above-cited feature making the second metal from any metal, making the third metal from any metal different in composition from the second metal, particularly because each of the first 612 and second 622 plated films are identical, as was the intent of the Inventors. 
Claims 2, 3, and 5-8 are rejected for including the same unsupported feature as claim 1 by depending therefrom. 

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,668,057 (“Eda”) in view of US 2005/0173024 (“Brennan”), US 2007/0194713 (“Kyushima”), and JP 2013-168556 A (“Hashi”).
Claims 1 and 2 read,
1. (Currently Amended) A resonator device comprising: 
[1] a base substrate including a principal surface, a side surface, and an inclined surface that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface; 
[2] a resonator element arranged on the principal surface of the base substrate; and 
[3a] a lid that is bonded to the principal surface of the base substrate via a bonding member disposed between the lid and the base substrate,
[3b] the lid being configured to accommodate the resonator element between the lid and the base substrate, 
[3c] the bonding member comprising a first metal film and a second metal film, 
[3c-1] the first metal film comprising a first base layer comprising a first metal and a first plated layer comprising a second metal and 
[3c-2] the second metal film comprising a second base layer comprising the first metal and a second plated layer comprising a third metal different from the second metal,
[4] wherein a bonding area in which the base substrate and the lid are bonded is positioned inside an outer edge of the principal surface.  
2. (Original) The resonator device according to claim 1, wherein the base substrate is a single crystal silicon substrate and the principal surface is a (100) crystal surface.  

With regard to claims 1 and 2, Eda discloses, generally in Figs. 32A-32B and 34A,
1. (Currently Amended) A resonator device comprising: 
[1] a base substrate 33 including a principal surface, a side surface, … [col. 43, lines 55-56; col. 48, lines 41-45]; 
[2] a resonator element 34a/31/34b arranged on the principal surface of the base substrate 33 [col. 43, lines 37-41]; and 
[3a] a lid 57 that is bonded to the principal surface of the base substrate 33 …
[3b] the lid 57 being configured to accommodate the resonator element 34a/31/34b between the lid 57 and the base substrate 33 [as shown in Fig. 34A; col. 43, lines 41-44; col. 45, lines 52-56], 
[3c] … [not taught] … 
[4] wherein a bonding area in which the base substrate 33 and the lid 57 are bonded …
2. (Original) The resonator device according to claim 1, wherein the base substrate 33 is a single crystal silicon substrate and the principal surface is a (100) crystal surface [col. 43, lines 55-56; col. 48, lines 41-45]. 

With regard to feature [1] of claim 1, 
[1] a base substrate including a principal surface, a side surface, and an inclined surface that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface;
Eda does not teach the claimed “inclined surface that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface”.
Brennan teaches a silicon IC die 200, 300 having inclined surfaces, i.e. corners 204 or edges 302, that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface (Brennan: Figs. 2 and 3).  Brennan teaches that the benefit of having the beveled corner or edges, i.e. the claimed “inclined surface”, is to prevent chipping and cracking damage or, more generally, “post-fabrication damage to the IC die” (Brennan: ¶¶ 22, 28-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to given the silicon base substrate the inclined edges, e.g. 302 in Brennan, in order to prevent chipping and cracking damage or, more generally, “post-fabrication damage to the IC die”, as taught in Brennan (at ¶¶ 22, 28-30).  As such, Brennan may be seen as an improvement to Eda in this regard.  (See MPEP 2143.)

With regard to claim 2, Eda states, “In this example, the holding member 32 is quartz and the housing substrate 33 is silicon.” (Eda: col. 43, lines 55-56; emphasis added).  With regard to the principal surface of the silicon housing substrate 33 being the (100) crystal surface, in Example 42, shown in Figs. 36A-36F, which is the method of making the device shown in Figs. 32A (Eda: col. 48, lines 28-32), Eda states “In this manufacturing method, a 350 µm thick, 3 inch square AT cut quartz wafer is used for the quartz wafers 77, 78, and a 3 inch square, 450 µm thick p-silicon single crystal wafer with a crystal face azimuth of 100 is used for the housing substrate bulk 73” (Eda: col. 48, lines 41-45).  
This is consistent with Brennan which suggests that the beveled edges may be formed by etching down to the <111> planes using wet KOH etching because said <111> planes are more atomically dense than the <110> and <100> planes.  As such, even if Eda did not disclose a (100) crystal surface as the principal surface on which to attach the resonator structure 34a/31/34b, then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the <100> surface as the principle surface on which to attach the resonator element 34a/31/34b in order to aid in the formation of the beveled edges using wet etching, as taught in Brennan. 

With regard to features [3a] and [3c]-[3c-2] of claim 1, 
[3a] a lid that is bonded to the principal surface of the base substrate via a bonding member disposed between the lid and the base substrate,
[3c] the bonding member comprising a first metal film and a second metal film,
[3c-1] the first metal film comprising a first base layer comprising a first metal and a first plated layer comprising a second metal and 
[3c-2] the second metal film comprising a second base layer comprising the first metal and a second plated layer comprising a third metal different from the second metal,
While the lid 57 (which may be quartz, i.e. crystalline SiO2) and base substrate 33 are bonded together (Eda: col. 43, lines 41-44 and col. 45, lines 52-56), Eda does not teach that the bonding member comprises first and second metal films.  Note that the lid may be 
Kyushima, like Eda, teaches a glass (i.e. SiO2) lid 20 attached to a silicon substrate 200 (Kyushima: Fig. 14(b)).  By contrast to Eda, Kyushima uses metal diffusion bonding:
[0075] The silicon substrate 200 and glass substrate 20 can be joined together by diffusion bonding as well.  The area (b) in FIG. 14 is a view for explaining diffusion bonding.  As shown in the area (b) of FIG. 14, a metal layer in which Au, In, and Au films are successively laminated is arranged between a silicon substrate 200 and a glass substrate 20 each of which is formed with a Cu film at the junction part therebetween, and the silicon substrate 200 and glass substrate 20 are thermally pressed together at a relatively low temperature, whereby the silicon substrate 200 and glass substrate 20 are closely joined together.  Diffusion bonding refers to a technique in which a plurality of metal layers which do not mix together at normal temperature are placed between members to be joined, and thermal energy is applied to the metal layers, whereby specific metal layers mix together (diffuse) and finally form an alloy, thus joining these members together.
 (Kyushima: ¶ 75; emphasis added)
Thus, Kyushima teaches that each of the lid and the substrate have respectively metal films that form the bonding layer, including the same metal base layer, i.e. copper, as well as a gold layer in the copper layer, and one of the lid and the substrate includes the additional indium layer.  As such, Kyushima teaches, features [3a] and [3c]-[3c-2] as follows:
[3a] a lid 20 that is bonded to the principal surface of the base substrate 200 via a bonding member Cu/A/Cu disposed between the lid 20 and the base substrate 200,
[3c] the bonding member Cu/A/Cu comprising a first metal film Cu/Au and a second metal film Cu/Au/In,
[3c-1] the first metal film Cu/Au comprising a first base layer comprising a first metal Cu and a first plated layer comprising a second metal Au and 
[3c-2] the second metal film Cu/Au/In comprising a second base layer comprising the first metal Cu and a second plated layer In or Au/In comprising a third metal In or Au/In different from the second metal Au,
The feature “plated” is a process limitation that fails to have patentable weight. Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that applicant has the burden of proof in such cases, as the above case law make clear.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the bonding layer formed by diffusion bonding of the metal film stacks formed on each of the lid and the substrate, as explained in Kyushima, as the bonding means of the quartz lid 57 and silicon substrate 33 in Eda because Kyushima teaches that it is known to bond together, SiO2 lids to silicon substrates using diffusion bonding of metal film stacks formed on the adjacent surfaces of each of said SiO2 lid and silicon substrates.  As such, the use of metal diffusion bonding is the substitution of one known bonding technique with another, known to be suitable for the same purpose with the same expected result, as evidenced by the applied prior art.  (See MPEP 2143.)

With regard to feature [4] of claim 1,
[4] wherein a bonding area in which the base substrate and the lid are bonded is positioned inside an outer edge of the principal surface.  
Eda states that Eda states that “[t]he vessel shaped housing substrate 33 is sized sufficiently larger than the quartz plate 31 to enable placing of a cover member [57], such as shown in FIG. 34a, to form a practical airtight seal” (Eda: col. 43, lines 41-44).  With regard to the lid 57 shown in Fig. 34A, Eda states that “[t]he quartz plate 51 and holding member 52, holding member 52 and housing substrate 53, and the housing substrate 53 and cover substrate 57, which has a recessed center, respectively, are directly bonded, thus forming an airtight seal around the inside of the quartz device.” (Eda: col. 45, lines 52-56).
Eda does not disclose that the bonding area in which the base substrate and the lid are bonded is positioned inside an outer edge of the principal surface.
Hashi, like Eda, teaches attaching a lid 30 bonded to a substrate 110, which may be silicon, in and on which is formed an electronic component 40 (Hashi: ¶¶ 26-28, 60; Figs. 2-3).  Hashi, like Brennan, teaches the inclined surfaces 18 surrounding the principal surface of the substrate 110 (Hashi: ¶ 49; Figs. 12 and 19).  Like Kyushima, Hashi teaches that the bonding is by metal diffusion bonding of stacked metal layers 2/4/6 and 26 formed on the substrate 110 and lid 30, respectively (Hashi: ).  Hashi also teaches that the lid 30 is bonded inside an outer edge of the principal surface of the substrate 110 before the mother substrate 110 is singulated into individual devices, thereby allowing the lid 30 to protect the electronic component during the singulation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to position the bonding area in which the base substrate 33 and the lid 57 in Eda (modified to have the inclined surface of Brennan, i.e. 302 in Fig. 3), are bonded, is positioned inside an outer edge of the principal surface of the base substrate 33, in order to allow the devices in Eda to be formed at wafer scale level and to allow metal fusion bonding of the lids 57 over each electronic components before singulation, thereby allowing protection of the electronic component during singulation, as taught in Hashi.  
Moreover, as noted above, Eda states that “[t]he vessel shaped housing substrate 33 is sized sufficiently larger than the quartz plate 31 to enable placing of a cover member [57], such as shown in FIG. 34c, to form a practical airtight seal” (Eda: col. 43, lines 41-44).  As such, one having ordinary skill in the art would understand that Eda, modified to have the inclined surface of Brennan, i.e. 302 in Fig. 3, can be made sufficiently large so as to ensure that said bonding area is positioned inside the outer perimeter of the principle surface, i.e. inside the inclined edge surfaces of Eda/Brennan. 
This is all of the features of claims 1 and 2.

With regard to claim 3,
3. (Original) The resonator device according to claim 1, wherein the side surface is a fractured surface.  
The process of fracturing to form the side surface is a process limitation that fails to have patentable weight.  Again, note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that Applicant has the burden of proof in such cases, as the above case law make clear.
Nonetheless, Brennan teaches that the “post-fabrication processing” may include wafer sawing, scribe and cleave, inter alia (Brennan: ¶ 21).  The side surfaces in the IC dies 200, 300 are vertical, other than the inclined surfaced 204, 302, the inclined surfaced formed by etching.  As such, the side surfaces may be formed by scribe and cleave, cleaving is fracturing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition to forming the inclined surface of Brennan in the Si base substrate 33 of Eda, to form the vertical side surfaces by cleaving, as taught in Brennan, because Brennan teaches that cleaving at a scribe line is a suitable means to separate Si dies from a Si wafer, as is done in Eda (Eda: Fig. 36F).  
This is all of the features of claim 3.

With regard to claim 6, Eda further discloses,
6. (Previously Presented) A resonator module comprising: 
the resonator device according to claim 1; and 
an oscillation circuit 37 oscillating the resonator element 34a/31/34b [formed within the Si substrate 33, as shown in Fig. 32B; Eda: col. 44, lines 37-50].  

With regard to claim 7, Eda further discloses, 
7. (Original) An electronic apparatus comprising: the resonator device according to claim 1.  
Eda discloses that the resonator may be part of “various high frequency apparatuses” (col. 6, lines 25-30), “various high frequency apparatuses such as a voltage controlled oscillator, a temperature compensation crystal oscillator and a high frequency amplifier with use of an electro-acoustic element” (Eda: paragraph bridging cols 2-3), e.g. an “amplification apparatus” (Eda: col. 38, lines 16-31).  

B. Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eda in view of Brennan, Kyushima, and Hashi, as applied to claim 1 above, and further in view of US 2016/0036413 (“Yamashita”).
Claim 5 reads,
5. (Original) The resonator device according to claim 1, wherein the lid includes a side surface having at least one corner, and the corner is rounded.  
The prior art of Eda in view of Brennan, Kyushima, and Hashi, as explained above, teaches each of the features of claim 1. 
None of Eda, Kyushima, and Hashi teaches whether or not the lid includes at least one rounded corner.
Yamashita, like Eda, teaches an oscillator device 1200 including a resonator element 200 mounted on a base substrate 712 and having a lid 714 bonded to the base substrate 712 as a position inside the outer edge of the principle surface of the base substrate 712 (Yamashita: Fig. 27; ¶¶ 182-188).  Yamashita further teaches that the lid 714 has rounded corners, as shown in Fig. 27.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the corners of the lid 57 of Eda to be rounded, because Yamashita teaches that a lid having rounded corners is suitable for the same purpose as that used in Eda, thereby establishing that it is a matter of design choice within the level of one having ordinary skill in the art.  (See MPEP 2143.)  In addition, changes in shape are prima facie obvious absent evidence that the particular shape is significant, particularly given that Yamashita teaches the claimed rounded shape of the corners of the lid.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Claim 8 read,
8. (Original) A vehicle comprising: the resonator device according to claim 1.
Eda does not indicate that the resonator device can be included in a vehicle.
Yamashita teaches that the resonator device can be used in a vehicle (Yamashita: Fig. 32, ¶¶ 201-203).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the resonator device of Eda in a vehicle because Yamashita teaches that vehicles are known to include a resonator device for many uses within a vehicle (Yamashita: ¶ 202). 

V. Response to Arguments
Applicant’s arguments filed 10/27/2022 have been fully considered but they are moot because the arguments do not apply to any of the references in the manner in which they are being used in the current rejection.  In this regard, it is noted that new prior art references, Kyushima and Hashi have been provided to address the features added the amendments to claim 1.  
In response to Applicant's arguments against the references individually (Remarks: pp. 9-10), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814